Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 19-23084-CIV-WILLIAMS

   OMAR SANTOS, et al.,

          Plaintiffs,

   vs.

   HEALTHCARE REVENUE
   RECOVERY GROUP, LLC, et al.,

          Defendants.
                                /

                                 ORDER ON DEFENDANT’S
                             MOTION FOR SUMMARY JUDGMENT

          THIS MATTER is before the Court on Defendant Experian Information Solutions,

   Inc.’s motion for summary judgment. (DE 39). Plaintiffs filed a response in opposition (DE

   48) and Defendant filed a reply (DE 50). For the reasons below, Defendant’s motion is

   DENIED.

   I.     BACKGROUND

           Plaintiffs Omar Santos and Amanda Clements filed this class action complaint

   against Defendants Experian Information Solutions, Inc. (“Experian”) and Healthcare

   Revenue Recovery Group, LLC d/b/a ARS Account Resolution Services (“HRRG”)

   (collectively, “Defendants”) for alleged violations of the Fair Credit Reporting Act

   (“FCRA”), 15 U.S.C. § 1681, et seq. Plaintiffs allege that Defendants “willfully engage in

   the unlawful practice of ‘re-aging’ account information, i.e., altering certain delinquency-

   related status dates and account history, on Experian consumer credit reports causing

   third parties who review such credit reports to believe that a consumer’s delinquency is

   more recent than it really is.” (DE 1). And, as to Experian specifically, Plaintiffs allege that
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 2 of 12




   Experian “willfully fails to follow reasonable procedures to assure the maximum possible

   accuracy of the information concerning Plaintiffs and members of the class and fails to

   conduct any reasonable investigation into the accuracy of information reported by HRRG”

   and “willfully fails to conduct appropriate reinvestigation of the accuracy of information

   following a dispute initiated by a consumer, as required by the FCRA.” Id.

          The Parties agree that on July 27, 2017, Santos sent a dispute letter to Experian,

   contending that three accounts had been “re-aged”: ARS Account Nos. 71670***,

   80732***, and 81384***. (Defendant’s Statement of Material Facts (“DSMF”), DE 40 at ¶

   9; Plaintiffs’ Response to DSMF (“PSMF”), DE 47 at ¶ 9). The Parties further stipulate

   that at that time, Mr. Santos “had negative entries on his Experian credit file other than

   the three ARS accounts he disputed in his July 27, 2017 letter to Experian.” (DSMF, DE

   40 at ¶ 10; PSMF, DE 47 at ¶ 10). According to Experian, it “promptly responded to

   Santos’ July 27, 2017 dispute letter, notifying Santos that the Social Security number on

   his dispute letter did ‘not match the identification information’ in Experian’s database.”

   (DSMF, DE 40 at ¶ 16). Plaintiffs dispute this assertion and state that Santos “does not

   recall ever receiving a letter from Experian in regards to his Social Security Number” and

   that “Plaintiffs lack sufficient discovery to respond.” (PSMF, DE 47 at ¶ 16).

          According to Experian, “there is no evidence that Santos was ever denied credit,

   much less denied credit based upon an inaccurate date appearing in his Experian credit

   report.” (DSMF, DE 40 at ¶ 19). However, “Santos testified that when looking for a home

   loan, he believed the re-aged debts on his credit report affected his ability to obtain a

   mortgage and prevented him from getting the size of a loan he wanted” and that “Wells

   Fargo denied him a credit card.” (PSMF, DE 47 at ¶ 19). It is undisputed that Santos



                                                2
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 3 of 12




   testified that “he believes the existence of his ARS accounts on his Experian credit report

   affected the amount of money he was able to obtain in a mortgage for a house (in that he

   obtained a lower mortgage than he desired), but [ ] still got the mortgage.” (DSMF, DE 40

   at ¶ 24; PSMF, DE 47 at ¶ 24). It is also undisputed that Santos “acknowledged in his

   deposition that he has no evidence that the mortgagor’s decision was based on the ARS

   accounts’ disputed dates, as opposed to the mere existence of his debt obligation.”

   (DSMF, DE 40 at ¶ 25; PSMF, DE 47 at ¶ 25).

          As to Plaintiff Clements, the Parties agree that on July 26, 2017, Clements sent a

   dispute letter to Experian, contending that two accounts had been “re-aged”: ARS

   Account Nos. 71788*** and 72822***. (DSMF, DE 40 at ¶ 30; PSMF, DE 47 at ¶ 30).

   Plaintiffs do not dispute that “[a]t her deposition, Clements testified that she never applied

   for credit, let alone was denied credit, within the two year statute of limitations that applies

   to her claims.” (DSMF, DE 40 at ¶ 39; PSMF, DE 47 at ¶ 39). However, Plaintiffs disagree

   that there is no “evidence that Clements was ever denied credit, much less denied credit

   based upon an inaccurate ‘status date’ appearing in her Experian credit report.” (DSMF,

   DE 40 at ¶ 37; PSMF, DE 47 at ¶ 37). Specifically, Clements “testified that when she tried

   to get a mortgage the broker informed her there were negative accounts on her report”

   and “she was unable to get a mortgage because of the ARS accounts listed on her credit

   report.” (PSMF, DE 47 at ¶ 37). The cited deposition testimony shows that when asked

   “Have you applied for credit in the past -- the two years prior to this lawsuit being filed?”

   Clements answered: “Prior to? Just the mortgage loan.” (Deposition of Plaintiff Amanda

   Clements, DE 40-12 at 17). Clements was then asked, “Is that it?” and answered, “That I

   can remember.” Id. Clements also stated that she “can’t remember” if she applied for any



                                                  3
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 4 of 12




   credit cards or car loans in the two years prior to this action and does not know if she

   opened any bank accounts in that time period. Id. As to the mortgage, Clements stated

   she was told that her credit “was not high enough to do the application . . . because of the

   negative accounts.” Id. at 18.

          As stated above, Plaintiffs now seek damages pursuant to Defendants’ alleged

   violation of the Fair Credit Reporting Act. Experian has filed its motion for summary

   judgment, asserting that the “undisputed evidence conclusively establishes that neither

   Plaintiff can maintain” a claim under Sections 1681e(b) or 1681i of the FCRA. (DE 39).

   II.    LEGAL STANDARD

          Summary judgment is appropriate “if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

   Fed. R. Civ. P. 56(a). Under this standard, “[o]nly disputes over facts that might affect the

   outcome of the suit under the governing [substantive] law will properly preclude the entry

   of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And

   any such dispute is “genuine” only “if the evidence is such that a reasonable jury could

   return a verdict for the nonmoving party.” Id.

          In evaluating a motion for summary judgment, the Court considers the evidence in

   the record, “including depositions, documents, electronically stored information, affidavits

   or declarations, stipulations . . . , admissions, interrogatory answers, or others materials .

   . . .” Fed. R. Civ. P. 56(c)(1)(A). The Court “must view all the evidence and all factual

   inferences reasonably drawn from the evidence in the light most favorable to the

   nonmoving party, and must resolve all reasonable doubts about the facts in favor of the

   non-movant.” Rioux v. City of Atlanta, 520 F.3d 1269, 1274 (11th Cir. 2008) (quotation



                                                 4
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 5 of 12




   marks and citations omitted). At the summary judgment stage, the Court’s task is not to

   “weigh the evidence and determine the truth of the matter but to determine whether there

   is a genuine issue for trial.” Anderson, 477 U.S. at 249.

          Finally, “[s]ummary judgment for a defendant is appropriate when the plaintiff ‘fails

   to make a sufficient showing to establish the existence of an element essential to [his]

   case, and on which [he] will bear the burden at trial.” Cleveland v. Policy Mgmt. Sys.

   Corp., 526 U.S. 795, 805-06 (1999) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322

   (1986)). Thus, “[i]f the non-movant . . . fails to adduce evidence which would be sufficient

   . . . to support a jury finding for the non-movant, summary judgment may be granted.”

   Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1370 (11th Cir. 1997)

   (citation omitted).

   III.   DISCUSSION

          The Fair Credit Reporting Act “endeavors to ‘ensure fair and accurate credit

   reporting, promote efficiency in the banking system, and protect consumer privacy.”

   Harris v. Mexican Specialty Foods, Inc., 564 F.3d 1301, 1306 (11th Cir. 2009) (internal

   citation omitted). Relevant here are FCRA sections 1681e(b) and 1681i. Under section

   1681e(b) “[w]henever a consumer reporting agency prepares a consumer report it shall

   follow reasonable procedures to assure maximum possible accuracy of the information

   concerning the individual about whom the report relates.” 15 U.S.C. § 1681e. Section

   1681i provides the procedure for disputing “the completeness or accuracy of any item of

   information contained in a consumer's file at a consumer reporting agency.” 15 U.S.C. §

   1681i. Specifically, if the consumer reporting agency is notified of a dispute, it must

          conduct a reasonable reinvestigation to determine whether the disputed
          information is inaccurate and record the current status of the disputed


                                                5
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 6 of 12




          information, or delete the item from the file in accordance with paragraph
          (5), before the end of the 30-day period beginning on the date on which the
          agency receives the notice of the dispute from the consumer or reseller.

   Id.

          Experian argues in its motion that Plaintiffs cannot maintain a claim under either

   15 U.S.C. § 1681e(b) or 15 U.S.C. § 1681i because they cannot establish a denial of

   credit caused by inaccurate information appearing in an Experian credit report. (DE 39).

   Experian further asserts that Plaintiffs’ § 1681i claim also fails because Plaintiffs did not

   dispute the information that they claim Experian failed to reinvestigate. Id. The Court first

   addresses the Parties’ disagreement as to what is needed to establish a claim under §§

   1681e(b) and 1681i. Experian argues that to prevail under either section of the FCRA, a

   plaintiff must establish “(1) the presence of inaccurate information appearing in a credit

   report furnished to a third party; and (2) the denial of credit caused by that inaccuracy.”

   (DE 39). In contrast, Plaintiffs assert that the “FCRA’s civil remedy provision, as amended

   in 1996, unequivocally makes statutory damages available to Plaintiffs for violations of

   the FCRA, meaning that Plaintiffs need not prove actual damages in the form of denied

   credit in order to prevail.” (DE 48).

          In Cahlin v. General Motors Acceptance Corp., the Eleventh Circuit explained: “we

   need not reach the substance of [plaintiff-appellant’s] FCRA claims against [defendant-

   appellee] because we find that he has utterly failed to produce any evidence tending to

   show that he was damaged as a result of an allegedly inaccurate TRW credit report.”

   Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1160 (11th Cir. 1991). The

   Cahlin court “stress[ed] that [plaintiff-appellant] had the affirmative duty of coming forward

   with evidence supporting his claim that [defendant-appellee’s] alleged inaccurate report



                                                 6
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 7 of 12




   caused him harm.” Id. However, Plaintiffs argue that Cahlin “pre-dates the 1996

   amendment to the FCRA, which added the statutory damages provision for willful

   misconduct under which Plaintiffs now proceed.” (DE 48).

          Despite the 1996 amendment to the FCRA, the Eleventh Circuit has not overturned

   Cahlin. Rather, the Eleventh Circuit continues to find that “[a] consumer asserting claims

   under §§ 1681i(a) or 1681e(b) against a credit reporting agency bears the burden of

   proving that the agency's credit report was a causal factor in the denial of his credit

   application.” 1 Jackson v. Equifax Info. Servs., LLC., 167 F. App'x 144, 146 (11th Cir. 2006)

   (“[W]e conclude that the district court did not err in granting Equifax's motion for summary

   judgment because Jackson failed to produce any evidence indicating that he was

   damaged as a result of an allegedly inaccurate Equifax report”); see also Enwonwu v.

   Trans Union, LLC, 164 F. App'x 914, 918 (11th Cir. 2006) (“To establish a prima facie

   case of a violation of § 1681e(b), a consumer must present evidence that a credit

   reporting agency's report was inaccurate and was a causal factor in the denial of his credit

   application.”).




   1
     And, as Defendant asserts, courts within the Eleventh Circuit also continue to rely on Cahlin.
   See e.g., Stolfat v. Equifax Info. Servs., LLC, No. 19-80428-CV, 2019 WL 3779778, at *3 (S.D.
   Fla. Aug. 12, 2019) (“[T]he relevant case law establishes that, ‘[t]o establish a prima facie violation
   of § 1681e(b), a consumer must present evidence that (1) a credit reporting agency's report was
   inaccurate and (2) that the inaccurate report was a causal factor in the denial of his credit
   application.’”) (quoting Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819, 826 (11th Cir. 2009)
   (citing Cahlin, 936 F.2d at 1156, 1161)); Librizzi v. Ocwen Loan Servicing, LLC, 120 F. Supp. 3d
   1368, 1374 (S.D. Fla. 2015) (“To state a claim for a violation of § 1681e(b), a plaintiff must
   plausibly allege that ‘(1) a credit reporting agency's report was inaccurate; and (2) that the
   inaccurate report was a causal factor in the denial of his credit application.’”) (quoting Ray v.
   Equifax Info. Servs., LLC, 327 F. App’x 819, 827 (11th Cir. 2009) (citing Cahlin, 936 F.2d at 1156,
   1161)).



                                                     7
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 8 of 12




          Indeed, as recently as December 4, 2020, the Eleventh Circuit cited Cahlin, stating

   “[w]e have previously explained that to make out a claim for a violation of § 1681e(b), a

   plaintiff must show at least two things: that a consumer report was inaccurate and that

   the inaccurate report caused him to suffer damages.” 2 Erickson v. First Advantage

   Background Servs. Corp., 981 F.3d 1246, 1251 (11th Cir. 2020) (emphasis added). But

   because the court found that the plaintiff-appellant failed to establish the consumer report

   was inaccurate, it “did not consider the district court's independent ground for granting

   judgment as a matter of law—that the report did not cause [the plaintiff-appellant] harm.”

   Id. at 1253. Still, the court made clear that “[t]o succeed, [the plaintiff-appellant] needed

   to show both that First Advantage's report failed to comply with the Act's ‘maximum

   possible accuracy’ standard and that the report caused him harm.” Id. at 1250

   (emphasis added). Consequently, the Court finds that Plaintiffs must not only establish

   an inaccurate credit report, but also that the report caused them harm.

          Accordingly, the Court next considers Plaintiffs’ assertion that “even if proof of a

   credit denial were required to maintain a claim under 15 U.S.C. § 1681n, Plaintiffs’


   2
     On February 26, 2021, Defendant submitted a notice of supplemental authority citing Erickson.
   (DE 79). Plaintiffs filed a response, arguing that Defendant’s reliance on Erickson “is
   fundamentally misplaced” and that while the court in Erickson cites Cahlin, “it does not hold or
   ‘reaffirm’ in any fashion that a plaintiff must allege ‘a denial of credit caused by the inaccuracy’ to
   establish a claim for a willful violation of the FCRA.’” (DE 80). Defendant filed a reply, stating that
   Plaintiffs’ response is “improper because it contains extensive argument regarding Erickson’s
   impact on the merits of” Defendant’s motion. (DE 81). Local Rule 7.1(c) authorizes only opposing
   and reply briefs. The rule also makes clear that “[n]o further or additional memoranda of law shall
   be filed and served without prior leave of Court.” Local Rule 7.1(c). While notices of supplemental
   authority “do not fall within the purview of the rule,” such notices should only “direct the Court’s
   attention to legal authority or evidence that was not available to the filing party at the time that
   party filed the original brief to which the subsequent supplemental filing pertains. Beyond that,
   supplemental filings should do nothing more. In particular, they should not make legal
   arguments.” Barron v. Snyder's-Lance, Inc., No. 13-62496-CIV, 2014 WL 2686060, at *1 (S.D.
   Fla. June 13, 2014) (emphasis added) (internal citations and quotations omitted). Accordingly,
   other than being directed to Erickson, the Court does not otherwise consider any of the arguments
   set forth in the notice of supplemental authority or the briefing that followed.

                                                     8
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 9 of 12




   testimony concerning credit denials and Experian’s own statements concerning the harm

   of a recently missed payment would satisfy such a burden at summary judgment.” (DE

   48). That is, Plaintiffs claim they were in fact damaged by Experian’s alleged “failures to

   maintain information with maximum possible accuracy.” (DE 48). Specifically, Plaintiffs

   state that “Santos testified that when looking for a home loan, he believed the re-aged

   debts on his credit report affected his ability to obtain a mortgage and prevented him from

   getting the size of the loan he wanted” and that “Wells Fargo denied him a credit card.”

   (PSMF, DE 47 at ¶ 19). Plaintiffs also indicate that “Clements testified that when she tried

   to get a mortgage the broker informed her there were negative accounts on her report”

   and “that she was unable to get a mortgage because of the ARS accounts listed on her

   credit report.” Id. at ¶ 37.

          While Experian maintains that “there is no evidence that Santos was ever denied

   credit” and “there is no evidence that Clements was ever denied credit,” Plaintiffs cite the

   deposition testimony of each Plaintiff, such as the following.

   Plaintiff Santos:

          Q. Have you ever been denied any credit or said that somehow your credit
          score or your credit limit had been reduced or lowered in any way?

          A. I believe so. Yes.

          Q. In what way?

          A. I believe one of my -- one of the bank’s institutions that I banked with
          denied me for a -- for a credit card.

          Q. What was that?

          A. The banking institution?

          Q. Yeah.



                                                9
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 10 of 12




          A. Wells Fargo.

   (Deposition of Plaintiff Omar Santos, DE 47-1 at 48-49).

   Plaintiff Clements:

          Q. . . . Have you ever been denied credit either trying to buy a house or a
          home or anything like that where anybody said the particular reason for the
          denial was the account that was itemized or put on your bureau by ARS?

          A. The --

                 Mr. Fernandes: Object to form.

          A. The initiation of all of it was when I tried to get a mortgage loan.

          Q. (Mr. Khlymer) Uh-huh.

          A. And she told me that I couldn’t get approved because of the negative
          accounts, and ARS was one of those negative accounts.

   (Deposition of Plaintiff Amanda Clements, DE 47-1 at 259-260).

          Based on Plaintiffs’ testimony, the Court cannot find that there is no genuine issue

   of material fact as to whether inaccurate credit reports caused Plaintiffs to suffer credit

   denials. See Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1160 (11th Cir. 2012) (“Our

   case law recognizes that, even in the absence of collaborative evidence, a plaintiff's own

   testimony may be sufficient to withstand summary judgment.”); Newsome v. Chatham

   Cty. Det. Ctr., 256 F. App'x 342, 346 (11th Cir. 2007) (“[F]or purposes of summary

   judgment, there is nothing inherently wrong with ‘self-serving testimony,’ and it may not

   be disregarded by the district court in determining whether there is a genuine dispute of

   fact on a material issue in the case.”).

          Moreover, Plaintiffs alternatively request they be permitted to complete discovery

   before entry of a ruling on Experian’s motion. (DE 48). Experian submitted its motion for

   summary judgment nearly six months before the first expert discovery deadline in this


                                                10
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 11 of 12




   matter, a deadline subsequently amended by Court Order and extended by an additional

   90 days. (DE 34; DE 54). Indeed, as of the date of this Order, discovery is still (albeit

   nearly complete) ongoing. (DE 54). Rule 56(c) “mandates the entry of summary judgment,

   after adequate time for discovery and upon motion, against a party who fails to make

   a showing sufficient to establish the existence of an element essential to that party's case,

   and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

   U.S. 317, 322 (1986) (emphasis added). Given that Experian’s motion was filed before

   either party was required to produce expert reports, and well in advance of the discovery

   deadline, it is clear that Plaintiffs did not have the benefit of discovery before submitting

   their response to the motion. 3 In light of the referenced testimony and the length of

   discovery conducted at the time of briefing, the Court does not find that summary

   judgment is appropriate. Nonetheless, the Court reiterates that to prevail, Plaintiffs must

   ultimately prove that Experian’s “consumer report was inaccurate and that the inaccurate

   report caused [Plaintiffs] to suffer damages.” Erickson v. First Advantage Background

   Servs. Corp., 981 F.3d 1246, 1251 (11th Cir. 2020).

          Finally, Experian argues that Plaintiffs’ Section 1681i claim fails for the

   independent reason that “Plaintiffs never disputed the ‘Date of Status’ or ‘First Reported’

   date associated with their ARS accounts and, instead, their dispute letter claimed these

   accounts had been ‘re-aged.’” (DE 39). However, according to Plaintiffs, they

   “unequivocally stated that the information as to the specific ARS accounts was


   3
     For example, it is undisputed that Santos testified that he was denied a credit card by Wells
   Fargo, but that he “does not recall when he was denied a credit card by Wells Fargo, has no
   documents related to that denial, and does not know which credit bureau’s information was used
   to evaluate his credit card application.” (DSMF, DE 40 at ¶ 21-22; PSMF, DE 47 at ¶ 21-22). An
   opportunity to conduct discovery may allow Plaintiff to demonstrate that the denial was caused
   by an inaccuracy in Experian’s report if, in fact, that is the case.

                                                 11
Case 1:19-cv-23084-KMW Document 83 Entered on FLSD Docket 03/23/2021 Page 12 of 12




   ‘inaccurate.’” (DE 48). The record shows that in their dispute letters, Plaintiffs provided

   the ARS account numbers and each stated “I think the above listed account is not

   accurate. I think it has been re-aged. Please investigate and fix or delete.” (DE 40-2; DE

   40-8). Plaintiffs assert that “at minimum, the summary judgment evidence shows that a

   genuine dispute of fact exists regarding the adequacy of the notice Plaintiffs provided to

   Experian concerning the inaccurate information in their reports and files.” (DE 48). In light

   of the Court’s finding that Plaintiffs did not have an adequate opportunity for discovery at

   the time of briefing, and given the Parties’ dispute as to the adequacy of the contents of

   Plaintiffs’ dispute letters, including the meaning and breadth of the term “re-aging,”4 the

   Court finds summary judgment on this basis is also unwarranted at this time.

   IV.     CONCLUSION

           For the foregoing reasons, the Court ORDERS AND ADJUDGES that Defendant’s

   motion for summary judgment (DE 39) is DENIED.

           DONE AND ORDERED in chambers in Miami, Florida, this 22nd day of March,

   2021.




   4
     Experian states that “[u]nder the FCRA, ‘re-aging’ is a term of art” and “occurs when a Reporting
   Agency or a [Consumer Reporting Agency] modifies the date of last activity on a delinquent
   account to extend the reporting date beyond the permissible . . . timeframe.” (DE 39) (quoting
   Cunningham v. Ocwen Fin., No. 3:12-CV-0440, 2014 WL 688229, at *2 (M.D. Tenn. Feb. 20,
   2014)). Plaintiffs argue that the fact “that some courts have understood ‘re-aging’ to have that
   meaning hardly establishes that it is a ‘term of art’ accepted across the entire industry” and that
   “Experian does not provide a declaration from an employee attempting to establish that ‘re-aging’
   is a ‘term of art’ with just one, unequivocal meaning.” (DE 48).

                                                   12
